Exhibit 10.43
 
Contract No.: No.
 
House Lease Agreement
 
Lessor: Hangzhou Yuzheng Real Estate Operating Service Co., Ltd. (hereinafter
referred to as Party A)
 
Lessee: Hangzhou Jiuzhou Drugstore Chain Co., Ltd. (hereinafter referred to as
Party B)
 
In accordance with the provisions by the Contract Law of the People's Republic
of China and the relevant laws and regulations and based on the principle of
equality, mutual benefit and voluntariness, Party A and Party B reach the
following agreement for the leasing matters of “Yuzheng Commercial Building”:
 
Article 1 Lease Object
 
Party A leases the whole first floor (construction area is 1,370 m2), the part
of auxiliary equipments and the hall's demonstration area (the hall’s
demonstration area is 50 m2 and it can be used for operation) of “Yuzheng
Commercial Building” (inside Haiqin Sanatorium) located in 76 Yuhuangshan Road,
West Lake Scenic Area, Hangzhou City, Zhejiang Province to Party B for commerce
and office by Party B and its associated enterprises.
 
The leased house ownership belongs to Haiqin Sanitaria Area of Hangzhou
Sanatorium of Nanjing Military Region (see details in Annex: Land Use Right
Certificate). Party A obtains this house’s lease and use right starting from
January 1, 2011 and ending on December 31, 2015 in accordance with Army Real
Estate Lease Contract signed with the house ownership holder on October 15,
2009, and Party A has the right to voluntarily lease the redundant part of house
exceeding its self-used part in accordance with the agreement of Supplementary
Contract of Army Real Estate Lease Contract signed on October 27, 2009 and
Haiqin Sanitaria Area of Hangzhou Sanatorium of Nanjing Military Region agrees
that this agreement’s Party B can continue to lease for 5 years after the lease
term expires at a rent increased by 15% of the current rent. In view of the
above-mentioned contract’s agreement, Party A agrees to rent the premise in
accordance with this agreement.
 
Article 2 Lease Term
 
The lease term is 7 years from January 1, 2014 to December 31, 2020. The lease
starting and ending dates are determined as follows:
 
1.    Construction Period of Decoration and Renovation: Party A shall give Party
B construction period of decoration and renovation which is not longer than 25
days calculated from delivery date of agreement subject. The rent is exempted
within the construction period of decoration and renovation.
 
2.    Lease Commencement Date: The next day after the date when the renovation
period expires described in Clause 1 of this Article is the lease commencement
date. In case Party B moves into the office in advance, the actual date of
moving into the office is the lease commencement date.
 
Article 3 Calculation of Rent and Mode of Payment
 
1.    Calculation and Payment of Rent: The annual rent of the commercial
building’s whole first floor, part of auxiliary equipment and hall's
demonstration area is (in words) CNY one million,  three hundred thousand only.
Negotiated and agreed by both parties, Party B will pay the first 2 years’ rent
at one time in advance which is totaled (in words) CNY two million, six hundred
thousand only. The subsequent 5 years’ rent is totaled (in words) CNY three
million, nine hundred thousand only and each year's annual rent (in words) CNY
seven hundred and eighty thousand only. Party B will remit the five years’ rent
of (in words) CNY three million, nine hundred thousand only into Party A’s
account within 5 working days after the lease contract signed by Party A and the
house ownership holder, Haiqin Sanitaria Area of Hangzhou Sanatorium of Nanjing
Military Region which lease term is from January 1, 2016 to December 31, 2020
before the first 2 years’ lease term expires.
 
 
1

--------------------------------------------------------------------------------

 
 
2.    Invoice of Rent: Party A shall provide Party B legal bill for account
entry within ten working days after the rent is transferred into the account.
 
Article 4 Use of Lease Object
 
Party B shall use the leased house for the commercial office. Party B commits
that the use of the house shall not be changed without Party A’s written consent
within the lease term.
 
Article 5 Rights and Obligations of Party A
 
1.    Party A has the right to examine and verify Party B’s submitted scheme of
decoration and renovation and Party A has the right to assign personnel to
supervise Party B’s construction process to ensure Party B’s successful
completion.
 
2.    Party A has the right to charge the rent from Party B in accordance with
the provisions of this agreement.
 
3.    Party A shall assure that the security of the leased house and internal
facilities provided by Party A conform to the provisions by relevant laws and
regulations.
 
4.    Party A must provide Party B the water and electric devices with
sufficient load.
 
5.    The leased house has not been as the other companies’ registered address
and Party B and its associated companies can take it as the registered address.
Party A shall assist with handling Party B and its associated companies’
relocation formalities including industrial and commercial and other licenses.
For handling the relocation formalities, if necessary, Party A can additionally
sign the house lease contract with Party B’s associated companies, but all
rights and obligations for the house lease will be controlled by this agreement.
 
Article 6 Rights and Obligations of Party B
 
1.    Party B has the right to voluntarily organize the scheme of decoration and
renovation and the design of the construction drawings for construction of
decoration and renovation, but the building’s main body structure shall not be
damaged. Before the construction of decoration and renovation, Party B shall
submit Party A the full set of construction drawings and Party A will recognize
them in writing. After the decoration and renovation are completed and passed
acceptance inspection, Party B shall submit Party A the necessary indoor
pipelines drawing for filing for the later repair.
 
2.    Due to operational need and approved by Party A’s written consent, Party B
can open up other legitimate businesses suitable for office supporting
functions, but Party A and others’ normal office shall not be affected.
 
3.    Party B shall timely and fully pay the rent in accordance with the agreed
time limit.
 
4.    Party B shall be self-responsible for handling certificates and licenses
necessary for starting the company.
 
5.    Party B shall not use this leased house to engage in any illegal activity.
 
6.    Party B shall not use Party A’s property to loan from the banks, financial
institutions and other enterprises and institutions and shall not use Party A’s
property and Party B’s invested property to guarantee load for others.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 7 Repair and Management of Property
 
1.     Party A is responsible for the works including repair, public security
and fire control, etc. in all public areas of the property and fully responsible
for the normal operation, maintenance and trouble clearing for electrical,
elevator, water supply and drainage and fire control facilities.
 
2.     Without Party A’s written consent, Party B shall not arbitrarily change,
migrate or increase the electricity and water devices and the air conditioning
load. In case they really need to be changed, it shall be agreed by Party A and
relevant expense shall be borne by Party B.
 
3.     External Façade: Both parties shall maintain the image of the whole
building’s external façade. If intending to set up Company signs and
advertising, Party B shall submit Party A design scheme and construction scheme
and construction and installation in advance, and carry out construction and
installation after allowed by Party A.
 
4.     All the expenses including property management fee, elevator maintenance
fee, repair cost, annual inspection fee, water pump fee, cleaning material
consumption fee, exterior wall cleaning fee, rubbish clearing and transport fee
arisen from the commercial building’s property management and expenses need to
be paid to the relevant government functional departments due to the property
management within the lease term shall be borne by Party A and Party B will be
exempted.
 
5.     Water and Electricity Charges: Party B’s water and electricity charges
will be first advanced by Party A. After Party A’s advance payment, Party B
shall be timely notified in writing and the invoice shall be issued. Party B
shall reimburse Party A the advance payment within seven working days after it
receives the written notice.
 
Article 8 Property Safety
 
1.     Party B shall not store the prohibited dangerous articles including
chemical reagents, weapons, ammunitions and inflammable and explosive articles,
etc. inside the building.
 
2.     Party B shall not engage in the production and other activities having
nothing to do with office inside the building.
 
Article 9 Sublease and Renewal of Object
 
1.     Within this lease term, Party B has the right to partially or integrally
sublet the leased house, but the lease term and use, etc. shall not violate this
agreement. In case Party A and the lessee need to sign the lease contract, Party
A shall agree it and the balance of the rent will be borne or enjoyed by Party
B.
 
2.     In case Party B is willing to continue the lease and Party A is willing
to renew the leasing of the commercial building after this lease agreement’s
7-year term expires, Party A shall be notified in writing six months before this
agreement term expires, Party B has the priority leasing right under the same
conditions and both parties shall sign a renewal agreement within three months
before the lease term expires.
 
3.     In case within three months before this lease term expires, Party B fails
to express the renewal intention in writing or it fails to sign the renewal
agreement in accordance with Clause 1 of this Article although it has the
renewal intention, it is deemed that it has given up the priority right. Party A
can discuss the lease matter with other intending lessee and enter Party B’s
leased scope for visit and check.
 
Article 10 Disposal of Property
 
1. After this agreement expires or terminates, Party B shall return property
which belongs to Party A and assure that they can be normally used (except for
the natural losses). Movable property purchased by Party B will be voluntarily
disposed by Party B under the premise of not affecting the building’s basic
functions and appearance image.
 
 
3

--------------------------------------------------------------------------------

 
 
2. When the agreement is terminated in advance due to Party B’s reason, the
materials appended on Party A’s property by Party B (Party B’s invested
renovation and air conditioning equipment) that have not been dismantled by
Party B within 60 days after the agreement is terminated shall be deemed that
they are gifted to Party A free of charge.
 
Article 11 Termination and Relief of the Agreement
 
1.    In case the lease term expires and both parties failed to sign the renewal
agreement, the agreement will be voluntarily terminated.
 
2.    This agreement can be terminated after both Party A and Party B have
reached a negotiated consensus.
 
3.    In case the lease agreement is unable to be continuously performed due to
the house damage, loss or other losses caused by force majeure including
earthquake and fire disaster, etc., this agreement will be voluntarily
terminated and both Party A and Party B will not be liable for the liability for
breach of contract each other.
 
4.    In case Party B incurs one of the following circumstances, the observant
party has the right to unilaterally terminate this agreement:
 
4.1 In case Party B uses this house to engage in illegal activities or violate
the laws and regulations of the People’s Republic of China for illegal
operations and its business license is revoked by the relevant department;
 
4.2 In case Party B arbitrarily dismantles, changes, varies or damages the
house’s main body structure;
 
4.3 In case Party B has behaviors stipulated by Clause 6 of Article 6 in this
agreement;
 
4.4 In case the behaviors of the house ownership holder causes Party B to fail
to normally use this house, it is deemed as Party A’s default;
 
5.    After the agreement expires or is terminated, Party B must immediately
stop the operating activities, and assure that the leased property can be
normally used and move out of the leased house within 60 days, otherwise Party B
shall pay the liquidated damages for each overdue day in accordance with two
times of that time’s daily rent per day (the annual rent for the later 5 years
will be calculated in accordance with this agreement’s later 5 years of total
rent divided by 5 years of lease term and the daily rent is calculated in
accordance with 365 days per year).
 
6.    After this agreement expires or is terminated, Party A shall immediately
return the remaining paid rents, excluding the actual rent (the annual rent of
the later 5 years of actual rent is calculated in accordance with this
agreement’s later 5 years of total rent CNYdivided by the 5 years of lease term
and the actual rent is calculated in accordance with the actual lease time) and
the liquidated damages, etc., to Party B.
 
Article 12 Liability for Breach of Contract
 
1.    In case Party B needs to throw the lease within the first 2 years of lease
term, it shall pay Party A the liquidated damages equivalent to the 3-month rent
of the year; In case the house cannot be normally used by Party B due to Party
A’s taking the house back in advance or due to the reason of the house ownership
holder, Party A shall pay Party B the liquidated damages equivalent to the
6-month rent of the year. In case Party A fails to renew the later 5 years of
lease contract with the house ownership holder when the first 2 years of lease
term expires, Party A shall pay Party B the liquidated damages equivalent to the
6-month rent of the year.
 
 
4

--------------------------------------------------------------------------------

 
 
2.    In case Party B needs to throw the lease in advance within the later 5
years of lease term, the liquidated damages equivalent to the 6-month rent of
the year shall be paid to Party A; In case the house cannot be normally used by
Party B due to Party A’s taking the house back in advance or due to the reason
of the house ownership holder, the liquidated damages equivalent to the annual
rent of the year. The annual rent will be calculated in accordance with Clause 6
of Article 11 in this agreement.
 
3.    In case Party B fails to pay the rent, water and electricity charges and
other expenses which shall be burdened in accordance with the agreement for
seven working days overdue, the fine for delaying payment shall be paid in
accordance with 3‰ of the amount of overdue payment per day.
 
Article 13 Exception Clauses
 
1.    In case this lease agreement is unable to be continuously performed due to
the factors including major natural disasters, wars and other force majeure,
etc., both parties do not bear responsibilities each other.
 
2.    The party who encounters the above-mentioned reasons shall notify the
other party in writing within the reasonable time and provide corresponding
proving documents.
 
Article 14 Dispute Resolution
 
Both parties shall timely negotiate and settle the dispute arisen from the
process of performance of this agreement. When negotiation is unsuccessful, the
lawsuit can be filed to the people’s court where Party A is located.
 
Article 15 Annexes
 
The lease object’s land use right certificate, Army Real Estate Lease Contract,
Supplementary Contract of Army Real Estate Lease Contract and both parties’
copies of duplicate of business license are the annexes of this agreement.
 
Article 16 Other Agreements
 
1.    Party B’s voluntarily purchased and installed fire-fighting equipment can
be used after they pass acceptance inspection.
 
2.    The matters not mentioned in this agreement will be mutually consulted by
both parties in accordance with the relevant provisions by the Contract Law of
the People's Republic of China for the supplementary provisions. The
supplementary provisions and this agreement have the same legal effect.
 
This agreement is in quadruplicate, both Party A and Party B hold two copies
each and it will go into effect since both parties’ signing and affixing with
seals.
 
Article 17 Remarks
 
The parking fees and the water and electricity charges will be implemented in
accordance with the commercial building’s property management book.
 
Party A: (Affixed with Official Seal) Hangzhou Yuzheng Real Estate Operating
Service Co., Ltd.
(Dedicated Contract Seal of Hangzhou Yuzheng Real Estate Operating Service Co.,
Ltd.)
 
Legal Representative: (Signature) Zhou Wenyou
 
Party B: (Affixed with Official Seal) Hangzhou Jiuzhou Drugstore Chain Co., Ltd.
(Official Seal of Hangzhou Jiuzhou Drugstore Chain Co., Ltd.)
 
Legal Representative: (Signature) Liu Lei
 
Date of Signing: December 18, 2013
 
 
5

--------------------------------------------------------------------------------